



Exhibit 10.1


INTERIM CFO INCENTIVE AGREEMENT


Edgewell Personal Care Company (“Edgewell”) and Elizabeth Dreyer (“Colleague”)
enter into this Interim CFO Incentive Agreement (“Agreement”) as of the last
date signed below. In consideration for the mutual promises contained in their
Agreement, Colleague and Edgewell agree as follows:


1.    Services.


1.1    In addition to her current responsibilities, Colleague agrees to a) take
on additional responsibilities resulting from the departure of the Chief
Financial Officer; b) assist with the transition of responsibilities to a
permanent Chief Financial Officer; and c) perform such other related
responsibilities as required by the President and Chief Executive Officer.


1.2    Colleague shall devote her best efforts to her employment with Edgewell
and shall perform all duties faithfully and to the fullest extent of her
ability.


1.3    Colleague acknowledges that this Agreement does not constitute an
employment contract or guarantee of employment. Colleague remains an employee at
will and her employment with Edgewell may or may not continue up to or after the
Payment Dates (defined below).




2.
Additional Compensation.



2.1     If Colleague remains continually employed by Edgewell from the date of
this Agreement through November 30, 2018 and (i) performs the duties as
described in Section 1 above to the satisfaction of Edgewell, (ii) complies with
the terms and conditions of this Agreement, and (iii) complies with all Edgewell
policies, Edgewell shall offer the Colleague such additional compensation as
more fully described below (“Additional Compensation”):


•
Cash Payment. A cash payment of $100,000 shall be paid in two installments: a
first installment of $50,000 on or around December 31, 2017 and a second
installment of $50,000 on or around November 30, 2018.

 
•
RSE Grant. On or around January 2, 2018, Colleague will receive time based
Restricted Stock Equivalents (“RSEs”) with an approximate value of $200,000 with
annual pro-rata vesting over a 2-year period, issued in accordance with the
Company’s standard RSE agreement terms and conditions.



2.2.     All additional compensation will be subject to applicable taxes and
withholding.


2.3    If Colleague’s employment with Edgewell is terminated either (i)
voluntarily by the Colleague, or (ii) as a result of poor work performance,
misconduct, violation of an Edgewell Policy, violation of this Agreement or for
cause, in each case determined by Edgewell in its sole discretion, (“Voluntary
Termination”) prior to any payment date or vesting date referenced herein, the
Colleague shall not be entitled to any remaining unpaid or unvested compensation
under this Agreement. If Edgewell terminates Colleague for any reason other than
poor work performance, misconduct, violation of an Edgewell Policy, violation of
this Agreement or for cause, Edgewell may, in its sole and absolute discretion,
choose to pay unpaid Additional Compensation (or to pay a prorated portion
thereof) based on the date of the Agreement and the number of days until such
termination.


3.    Effect on Benefit Plans, Administration and Disputes.


3.1    The amounts paid to Colleague under this Agreement will be subject to tax
and applicable withholding, but shall not be considered compensation, wages, or
earnings for purposes of any employee benefit plan maintained by Edgewell,
including, without limitation, any change in control employment agreement,
severance arrangement, compensation or benefit contract with Edgewell, or any
other similar agreement.


3.2    Any controversy or claim arising out of or relating to this Agreement
shall be settled by the parties before an internal committee created by Edgewell
on an ad-hoc basis for such purposes. The determinations of such internal
committee shall be binding on the parties to this Agreement.







--------------------------------------------------------------------------------





4.    Miscellaneous.


4.1    Governing Law. This Agreement shall take effect under and be construed
and enforced in accordance with the laws of the State of Missouri without regard
to its conflict of law principles.


4.2    Counterparts. This Agreement may be signed in one or more counterparts
each to be deemed an original with equal effect and tenure.


4.3    Headings. The Article headings in this Agreement are included for
reference only. They are not a part of this Agreement and shall not affect the
interpretation and construction of this Agreement.


4.4     Supersedes Prior Agreements. This Agreement supersedes all previous
representations, understandings and negotiations, either written or oral,
regarding incentive benefits and constitutes the entire Agreement between the
parties hereto with respect to incentive benefits.


4.5    Validity. If any term, provision, or part of this Agreement is held to be
illegal, invalid, or unenforceable, in whole or in part, for any reason, by a
court of competent jurisdiction, such determination shall not affect the
validity or enforceability of any other term, provision, or part of this
Agreement and this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable term, provision, or part had never been included
herein.


4.6    Termination of Employment. References herein to Colleague’s termination
of employment shall refer to the Colleague’s “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), and the date of such “separation from service” shall be
determined in accordance with Code Section 409A.  Notwithstanding the foregoing,
if Colleague is a “specified employee” within the meaning of Code Section 409A
at the time of Colleague’s separation from service, any payment due to you under
this Agreement as a result of Colleague’s separation from service that
constitutes “deferred compensation” for purposes of Code Section 409A shall be
delayed and paid no earlier than the first day of the seventh month following
such separation from service, but only to the extent necessary to prevent
adverse tax consequences to Colleague under Code Section 409A.
    


In Witness Whereof, the Parties have executed this Agreement as of the date
below.




EDGEWELL PERSONAL CARE COMPANY




Signature:____________________________
Name: David Hatfield
Title: President & Chief Executive Officer
Date: ______________________________




COLLEAGUE




Signature:___________________________
Name: Elizabeth Dreyer
Date: ______________________________





